DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities: it appears that in line 3, after “line”, a comma -- , -- punctuation mark is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed, fails to describe “each of the support members has a connecting portion, the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above”, as required by amended independent claim 1 (see lines 22-24). The specification, including the drawings, does not disclose/show that each support member has a connecting portion. It appears from the specification and the drawings that multiple support members are coupled/connected to a single connecting portion. 
The specification, as originally filed, fails to describe “wherein each of the support members further has a plurality of support portions and each of the support is provided for one holder and fixes a corresponding holder to the connecting portion” as required by dependent claim 14. The specification, including the drawings, does not disclose that each of the support members further has a plurality of support portions.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1-lines 17-18, the term “or more” in the phrase “a gap of a predetermined distance or more” is not clear since the recited distance is not specified. Correction and/or clarification are/is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland et al., US 6,268,700.
Holland et al. shows the invention as claimed including a plasma processing apparatus comprising: a chamber 602 having a space therein and configured to process a target object 622 loaded into the space by plasma generated in the space; a gas supply source 616 configured to supply a processing gas into the space of the chamber; a high frequency antenna 100 having a plurality of lines adjacent to each other and configured to generate the plasma in the space by an induced electric field generated in the space by a current flowing in the lines; a plurality of holders 646/650 configured to hold the lines of the high frequency antenna; a plurality of support members 648 configured to support the plurality of holders; a dielectric plate forming an upper portion of the chamber; and a shield member 604 provided to cover the high frequency antenna, the shield member disposed above the dielectric plate, wherein the holders are arranged on the respective lines of the high frequency antenna such that the adjacent holders are spaced from each other by a gap of a predetermined distance or more, the support members are each provided for holders of adjacent lines, and each support member supports the holders of the adjacent lines with respect to at least one of the dielectric plate and the shield member, and each of the support members has a connecting portion 640/642/644, the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above (see, for example, figs. 7-8 and their descriptions).
With respect to claim 11, it should be noted that the plurality of lines adjacent to each other include a first adjacent line which is adjacent to a second adjacent line, to provide first and second adjacent lines, each of the holders 646/650 holds only one of the lines and the holders correspondingly hold the first and second adjacent lines in a direction away from a center of the high frequency antenna, and two holders correspondingly hold the first and second adjacent lines at different positions in the direction away from the center of the high frequency antenna, the two holders hold the first and second adjacent lines at different positions in a direction orthogonal to the direction away from the center of the high frequency antenna.
Regarding claim 9, Holland et al. discloses wherein a distance between the two holders is greater than a distance between the first and second adjacent lines in the high frequency antenna (see, for example, fig. 7).
Concerning claim 10, it should be noted that the two holders 646/650 include a first holder holding only the first adjacent line and a second holder holding only the second adjacent line, wherein the first holder and the second holder are placed at different positions in an extension direction of the first adjacent line and the second adjacent line, and the first holder is positioned between the center of the high frequency antenna and the second holder.
With respect to claims 12-15, it should be noted that the connecting portion 640/642/644 is connected to at least three holders of the adjacent lines; the holders 646/650 of the adjacent lines are disposed on a straight line when seen from above, and an extending direction of the connecting portion is parallel to an extending direction of the straight line when seen from above; wherein each of the support members 648 further has a plurality of support portions, and each of the support portions is provided for one holder and fixes a corresponding holder to the connecting portion; and the connecting portion 640/642/644 is directly fixed to the shield member 604 such that the connecting portion and the shield member are in contact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al., US 6,268,700.
Holland et al. is applied as above and further discloses that the coil has a spiral shape, wherein the shape of the coil and of the chamber have a shape similar as the workpiece being treated, in the disclosed embodiment the shape is rectangular, (col. 5, lines 63-66). Holland further discloses that the chamber (and thereby the coil) can be modified to have the same shape configuration as the shape of the substrate being processed (col. 13, lines 31-37). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Holland et al. as to comprise a coil having a circular shape if the substrate being processed have a circular configuration. Additionally, the configuration of the claimed coil is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed coil is significant.
With respect to claim 4, Holland et al. further discloses that the holders 646/650 correspondingly hold the first and second adjacent lines in a diametrical direction of the high frequency antenna having a substantially spiral outer shape, and the two holders correspondingly holding the first and second adjacent lines at different positions in the diametrical direction, and hold the first and second adjacent lines at different positions in a circumferential direction of the high frequency antenna (see, for example, fig. 8).


Claim(s) 1, 3, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 2006/0121210 in view of Holland et al., US 6,268,700 or Sasawa, US 2014/0175055.
Kim shows the invention as claimed including a plasma processing apparatus comprising: a chamber 10 having a space therein and configured to process a target object loaded into the space by plasma generated in the space; a gas supply source configured to supply a processing gas into the space of the chamber (paragraph 0030); a high frequency antenna 11 having a plurality of lines adjacent to each other and configured to generate the plasma in the space by an induced electric field generated in the space by a current flowing in the lines; a plurality of holders 14 configured to hold the lines of the high frequency antenna; a plurality of support members 16 configured to support the plurality of holders; a dielectric plate forming an upper portion of the chamber; wherein the holders are arranged on the respective lines of the high frequency antenna such that the-adjacent holders are spaced from each other by a gap of a predetermined distance or more, the support members are each provided for holders of adjacent lines, and each support member supports the holders of adjacent lines with respect to at least one of the dielectric plate, and each of the support members has a connecting portion (the circular plate above the support members 16 to which the support members are coupled to), the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above; see, for example, figs. 3-4 and their descriptions. 
Kim does not expressly disclose the claimed shield member. Holland et al. discloses a plasma processing apparatus comprising a chamber 602, a high frequency antenna 100 and a shield member 604 provided to cover the high frequency antenna and disposed above the dielectric plate (see, for example, fig. 7, and its description). Additionally, Sasawa discloses a plasma processing apparatus comprising a chamber 120, a high frequency antenna 160 and a shield member 130 provided to cover the high frequency antenna and disposed above the dielectric plate (see, for example, fig. 6, and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim as to comprise the claimed shield member because such means is known and used in the art as a suitable means for effectively and efficiently cover/protect the antenna and prevent leakage of the electromagnetic field.
With respect to claim 3, it should be noted that the high frequency antenna is a coil in which the lines are wound in a substantially circular spiral shape. Kim does not expressly disclose that the coil is planar, however, the configuration of the claimed coil is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed coil is significant.
With respect to claims 12-13, it should be noted that Kim further discloses that the connecting portion is connected to a plurality of holders of the adjacent lines; the holders 16 of the adjacent lines are disposed on a straight line when seen from above, and an extending direction of the connecting portion is parallel to an extending direction of the straight line when seen from above.
Regarding claim 15, Holland et al. further discloses a connection portion 640/642/644 that is directly fixed to the shield member 604 so that the connecting portion and the shield member are in contact. Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Kim as to comprise the claimed connection portion because such means is known and used in the art as a suitable means for effectively and efficiently couple the support members to a shield member.

Claim(s) 1, 3 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasawa, US 2014/0175055 in view of Holland et al., US 6,268,700 or Kim, US 2006/0121210.
Sasawa shows the invention as claimed including a plasma processing apparatus comprising: a chamber 120 having a space therein and configured to process a target object 500 loaded into the space by plasma generated in the space; a gas supply source 122 configured to supply a processing gas into the space of the chamber; a high frequency antenna 160 having a plurality of lines 160A-160I adjacent to each other and configured to generate the plasma in the space by an induced electric field generated in the space by a current flowing in the lines; a plurality of holders (the bottom part of 180 that is coupled to the antenna lines 160A-160I) configured to hold the lines of the high frequency antenna; a plurality of support members (vertical rods of 180 connecting the holders to the top of 180) configured to support the plurality of holders; a dielectric plate 140 forming an upper portion of the chamber; a shield member 130 provided to cover the high frequency antenna, the shield member disposed above the dielectric plate; wherein the holders are arranged on the respective lines of the high frequency antenna such that the-adjacent holders are spaced from each other by a gap of a predetermined distance or more, the support members are each provided for holders of adjacent lines, and each support member supports the holders of adjacent lines with respect to at least one of the dielectric plate and the shield member; see, for example, fig. 6 and its description. 
Sasawa does not expressly disclose the claimed connecting portion. Holland discloses a plasma processing apparatus comprising a high frequency antenna 100 having a plurality of lines adjacent to each other; a plurality of holders 646/650 configured to hold the lines of the high frequency antenna; a plurality of support members 648 configured to support the plurality of holders; a shield member 604 provided to cover the high frequency antenna; and wherein each of the support members has a connecting portion 640/642/644, the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above (see, for example, figs. 7-8 and their descriptions). Also, Kim discloses a plasma processing apparatus comprising: a high frequency antenna 11 having a plurality of lines adjacent to each other; a plurality of holders 14 configured to hold the lines of the high frequency antenna; a plurality of support members 16 configured to support the plurality of holders; and wherein each of the support members has a connecting portion (the circular plate above the support members 16 to which the support members are coupled to), the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above; see, for example, figs. 3-4 and their descriptions. Therefore, in view of these disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Sasawa as to comprise the claimed connecting portion because such means is known and used in the art as a suitable means for coupling and supporting the support members together.
With respect to claim 3, it should be noted that Sasawa discloses that the high frequency antenna is a planar coil in which the lines are wound in a substantially circular spiral shape (see, for example, fig. 8 and its description).
Regarding claims 12-13 and 15, it should be noted that the apparatus of Sasawa modified by Holland et al. or Kim would comprise a connecting portion that is connected to at least three holders of the adjacent lines; wherein the holders of the adjacent lines are disposed on a straight line when seen from above, and an extending direction of the connecting portion is parallel to an extending direction of the straight line when seen from above; and wherein the connecting portion is directly fixed to the shield member such that the connecting portion and the shield member are in contact. 
Concerning claim 14, it should be noted that each of the support members further has a plurality of support portions, and each of the support portions is provided for one holder and fixes a corresponding holder to the connecting portion.
Claim(s) 1, 3, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al., US 6,229,264 in view of Holland et al., US 6,268,700 or Sasawa, US 2014/0175055 and Kim, US 2006/0121210.
Ni et al. shows the invention as claimed including a plasma processing apparatus comprising: a chamber 10 having a space therein and configured to process a target object 54 loaded into the space by plasma generated in the space; a gas supply source 68 configured to supply a processing gas into the space of the chamber; a high frequency antenna 48 having a plurality of lines 221-224 adjacent to each other and configured to generate the plasma in the space by an induced electric field generated in the space by a current flowing in the lines; a plurality of holders 241-246 configured to hold the lines of the high frequency antenna; a plurality of support members 211-213 configured to support the plurality of holders; a dielectric plate 46 forming an upper portion of the chamber; wherein the holders are arranged on the respective lines of the high frequency antenna such that the-adjacent holders are spaced from each other by a gap of a predetermined distance or more, the support members are each provided for holders of adjacent lines, and each support member supports the holders of adjacent lines with respect to at least one of the dielectric plate; see, for example, figs. 3-4 and their descriptions. 
Ni et al. does not expressly disclose the claimed shield member. Holland et al. discloses a plasma processing apparatus comprising a chamber 602, a high frequency antenna 100 and a shield member 604 provided to cover the high frequency antenna and disposed above the dielectric plate (see, for example, fig. 7, and its description). Additionally, Sasawa discloses a plasma processing apparatus comprising a chamber 120, a high frequency antenna 160 and a shield member 130 provided to cover the high frequency antenna and disposed above the dielectric plate (see, for example, fig. 6, and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ni et al. as to comprise the claimed shield member because such means is known and used in the art as a suitable means for effectively and efficiently cover/protect the antenna and prevent leakage of the electromagnetic field.
Ni et al. does not expressly disclose the claimed connecting portion. Holland discloses a plasma processing apparatus comprising a high frequency antenna 100 having a plurality of lines adjacent to each other; a plurality of holders 646/650 configured to hold the lines of the high frequency antenna; a plurality of support members 648 configured to support the plurality of holders; a shield member 604 provided to cover the high frequency antenna; and wherein each of the support members has a connecting portion 640/642/644, the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above (see, for example, figs. 7-8 and their descriptions). Also, Kim discloses a plasma processing apparatus comprising: a high frequency antenna 11 having a plurality of lines adjacent to each other; a plurality of holders 14 configured to hold the lines of the high frequency antenna; a plurality of support members 16 configured to support the plurality of holders; and wherein each of the support members has a connecting portion (the circular plate above the support members 16 to which the support members are coupled to), the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above; see, for example, figs. 3-4 and their descriptions. Therefore, in view of these disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Ni et al. as to comprise the claimed connecting portion because such means is known and used in the art as a suitable means for coupling and supporting the support members together.
With respect to claim 3, it should be noted that the high frequency antenna of Ni et al. is a planar coil in which the lines are wound in a substantially circular spiral shape. 
With respect to claims 12-15, it should be noted that the apparatus of Ni et al. modified by Holland et al. or Kim would comprise a connecting portion that is connected to at least three holders of the adjacent lines; the holders 241-246 of the adjacent lines are disposed on a straight line when seen from above, and an extending direction of the connecting portion is parallel to an extending direction of the straight line when seen from above; each of the support members has a plurality of support portions, and each of the support portions is provided for one holder and fixes a corresponding holder to the connecting portion; and the connecting portion is directly fixed to the shield member such that the connecting portion and the shield member are in contact.

Claim(s) 1, 3-4, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al., KR 2008-0107758 in view of Holland et al., US 6,268,700 or Sasawa, US 2014/0175055 and Kim, US 2006/0121210.
Cho et al. shows the invention as claimed including a plasma processing apparatus comprising: a chamber having a space therein and configured to process a target object loaded into the space by plasma generated in the space; a gas supply source configured to supply a processing gas into the space of the chamber; a high frequency antenna having a plurality of lines 200/210/220 adjacent to each other and configured to generate the plasma in the space by an induced electric field generated in the space by a current flowing in the lines; a plurality of holders 224 configured to hold the lines of the high frequency antenna; a plurality of support members (horizontal members coupled to the holders 224) configured to support the plurality of holders; wherein the holders are arranged on the respective lines of the high frequency antenna such that the adjacent holders are spaced from each other by a gap of a predetermined distance or more; (see, for example, fig. 6 and its description).
Cho et al. does not expressly disclose the claimed dielectric and shield members. Holland et al. discloses a plasma processing apparatus comprising a chamber 602, a high frequency antenna 100, a dielectric member, and a shield member 604 provided to cover the high frequency antenna and disposed above the dielectric plate (see, for example, fig. 7, and its description). Additionally, Sasawa discloses a plasma processing apparatus comprising a chamber 120, a high frequency antenna 160, a dielectric member 140, and a shield member 130 provided to cover the high frequency antenna and disposed above the dielectric plate (see, for example, fig. 6, and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Cho et al. as to comprise the claimed shield member because such means are known and used in the art as a suitable means for effectively and efficiently cover/protect the antenna and prevent leakage of the electromagnetic field.
Cho et al. does not expressly disclose the claimed connecting portion. Holland discloses a plasma processing apparatus comprising a high frequency antenna 100 having a plurality of lines adjacent to each other; a plurality of holders 646/650 configured to hold the lines of the high frequency antenna; a plurality of support members 648 configured to support the plurality of holders; a shield member 604 provided to cover the high frequency antenna; and wherein each of the support members has a connecting portion 640/642/644, the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above (see, for example, figs. 7-8 and their descriptions). Also, Kim discloses a plasma processing apparatus comprising: a high frequency antenna 11 having a plurality of lines adjacent to each other; a plurality of holders 14 configured to hold the lines of the high frequency antenna; a plurality of support members 16 configured to support the plurality of holders; and wherein each of the support members has a connecting portion (the circular plate above the support members 16 to which the support members are coupled to), the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above; see, for example, figs. 3-4 and their descriptions. Therefore, in view of these disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Cho et al. as to comprise the claimed connecting portion because such means is known and used in the art as a suitable means for coupling and supporting the support members together. It should be noted that in the apparatus of Cho et al. modified by Holland et al. or Sasawa and Kim, the support members are each provided for holders of adjacent lines, and each support member supports the holders of adjacent lines with respect to at least one of the dielectric plate and the shield member, and each of the support members has a connecting portion, the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above.
With respect to claim 3, Cho et al. further discloses that the high frequency antenna is a planar coil in which the lines are wound in a substantially circular shape. Cho et al. does not expressly disclose that the circular shape is a circular spiral shape, however, the configuration of the claimed coil is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the coil is significant. Additionally, Sasawa discloses a high frequency planar coil antenna having lines wound in a substantially circular spiral shape (see, for example, fig. 8 and its description). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coil of Cho et al. as to have a circular spiral shape because such configuration is known and used in the art as a suitable configuration for effectively and efficiently generating inductive coupling plasma in a plasma processing apparatus.
Regarding claim 11, it should be noted that Cho et al. further discloses that the plurality of lines adjacent to each other include a first adjacent line which is adjacent to a second adjacent line, to provide first and second adjacent lines, each of the holders holds only one of the lines and the holders correspondingly hold the first and second adjacent lines in a direction away from a center of the high frequency antenna, and two holders correspondingly hold the first and second adjacent lines at different positions in the direction away from the center of the high frequency antenna, the two holders hold the first and second adjacent lines at different positions in a direction orthogonal to the direction away from the center of the high frequency antenna (see, for example, fig. 6 and its description and the Summary of the Invention).
With respect to claim 4, it should be noted that in the apparatus of Cho et al. modified by Holland et al. or Sasawa and Kim, the holders correspondingly hold the first and second adjacent lines in a diametrical direction of the high frequency antenna having a substantially circular outer shape, and the two holders correspondingly holding the first and second adjacent lines at different positions in the diametrical direction, and hold the first and second adjacent lines at different positions in a circumferential direction of the high frequency antenna
Concerning claim 9, Cho et al. further discloses that a distance between the two holders is greater than a distance between the first and second adjacent lines in the high frequency antenna (see, for example, fig. 6).
Regarding claim 10, it should further be noted that the two holders of the apparatus of Cho et al. include a first holder holding only the first adjacent line 210 and a second holder holding only the second adjacent line 220, the first holder and the second holder are placed at different positions in an extension direction of the first adjacent line and the second adjacent line; and the first holder is positioned between the center of the high frequency antenna and the second holder (see, for example, fig. 6).
Regarding claims 12-13 and 15, it should be noted that the apparatus of Cho et al. modified by Holland et al. or Sasawa and Kim would comprise a connecting portion that is connected to at least three holders of the adjacent lines; wherein the holders of the adjacent lines are disposed on a straight line when seen from above, and an extending direction of the connecting portion is parallel to an extending direction of the straight line when seen from above; and wherein the connecting portion is directly fixed to the shield member such that the connecting portion and the shield member are in contact. 
Concerning claim 14, it should be noted that each of the support members further has a plurality of support portions, and each of the support portions is provided for one holder and fixes a corresponding holder to the connecting portion.

Claim(s) 1 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al., JP 2003-124191 in view of Holland et al., US 6,268,700 or Kim, US 2006/0121210.
Yamaguchi et al. shows the invention as claimed including a plasma processing apparatus comprising: a chamber having a space therein and configured to process a target object 8 loaded into the space by plasma generated in the space; a gas supply source 6 configured to supply a processing gas into the space of the chamber; a high frequency antenna 2 having a plurality of lines adjacent to each other and configured to generate the plasma in the space by an induced electric field generated in the space by a current flowing in the lines; a dielectric plate 5 forming an upper portion of the chamber; and a shield member 10 provided to cover the high frequency antenna, the shield member disposed above the dielectric plater; a plurality of holders (bottom part of 12 having an inverted U shape and that is coupled to the coil) configured to hold the lines of the high frequency antenna; and a plurality of support members (the long vertical part of members 12) configured to support the plurality of holders; wherein the holders are arranged on the respective lines of the high frequency antenna such that the adjacent holders are spaced from each other by a gap of a predetermined distance or more; (see, for example, fig. 1 and its description).
Yamaguchi et al. does not expressly disclose the claimed connecting portion. Holland discloses a plasma processing apparatus comprising a high frequency antenna 100 having a plurality of lines adjacent to each other; a plurality of holders 646/650 configured to hold the lines of the high frequency antenna; a plurality of support members 648 configured to support the plurality of holders; a shield member 604 provided to cover the high frequency antenna; and wherein each of the support members has a connecting portion 640/642/644, the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above (see, for example, figs. 7-8 and their descriptions). Also, Kim discloses a plasma processing apparatus comprising: a high frequency antenna 11 having a plurality of lines adjacent to each other; a plurality of holders 14 configured to hold the lines of the high frequency antenna; a plurality of support members 16 configured to support the plurality of holders; and wherein each of the support members has a connecting portion (the circular plate above the support members 16 to which the support members are coupled to), the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above; see, for example, figs. 3-4 and their descriptions. Therefore, in view of these disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamaguchi et al. as to comprise the claimed connecting portion because such means is known and used in the art as a suitable means for coupling and supporting the support members together. It should be noted that in the apparatus of Yamaguchi et al. modified by Holland et al. or Kim, the support members are each provided for holders of adjacent lines, and each support member supports the holders of adjacent lines with respect to at least one of the dielectric plate and the shield member, and each of the support members has a connecting portion, the connecting portion extending along an arrangement direction of the holders of the adjacent lines when seen from above.
Regarding claim 11, it should be noted that Yamaguchi et al. further discloses that the plurality of lines adjacent to each other include a first adjacent line which is adjacent to a second adjacent line, to provide first and second adjacent lines, each of the holders holds only one of the lines and the holders correspondingly hold the first and second adjacent lines in a direction away from a center of the high frequency antenna, and two holders correspondingly hold the first and second adjacent lines at different positions in the direction away from the center of the high frequency antenna, the two holders hold the first and second adjacent lines at different positions in a direction orthogonal to the direction away from the center of the high frequency antenna (see, for example, fig. 1 and its description).
Regarding claim 10, it should further be noted that the two holders of the apparatus of Yamaguchi et al. include a first holder holding only the first adjacent line and a second holder holding only the second adjacent line, the first holder and the second holder are placed at different positions in an extension direction of the first adjacent line and the second adjacent line; and the first holder is positioned between the center of the high frequency antenna and the second holder (see, for example, fig. 1).
Regarding claims 12-13 and 15, it should be noted that the apparatus of Yamaguchi et al. modified by Holland et al. or Kim would comprise a connecting portion that is connected to at least three holders of the adjacent lines; wherein the holders of the adjacent lines are disposed on a straight line when seen from above, and an extending direction of the connecting portion is parallel to an extending direction of the straight line when seen from above; and wherein the connecting portion is directly fixed to the shield member such that the connecting portion and the shield member are in contact. 
Concerning claim 14, it should be noted that each of the support members further has a plurality of support portions, and each of the support portions is provided for one holder and fixes a corresponding holder to the connecting portion.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al., JP 2003-124191 in view of Holland et al., US 6,268,700 or Kim, US 2006/0121210, as applied to claims 1 and 10-15 above, and further in view of Sasawa, US 2014/0175055 or Long et al., US 2014/0367045 or Kim et al., US 2004/0149387 or Cho et al., KR 2008-0107758.
Yamaguchi et al., Holland et al. and Kim are applied as above and further discloses that the high frequency antenna is a coil in which the lines are wound in a substantially circular spiral shape. Yamaguchi et al. does not expressly disclose that the coil is planar, however, the configuration of the claimed coil is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the coil is significant. Additionally, Sasawa discloses a high frequency planar coil antenna having lines wound in a substantially circular spiral shape (see, for example, fig. 8 and its description). Also, Long et al. discloses a high frequency planar coil antenna having lines wound in a substantially circular spiral shape (see, for example, figs. 2A-2B and their descriptions). Furthermore, Kim et al. discloses a high frequency planar coil antenna 20/120/220 having lines wound in a substantially circular spiral shape (see, for example, figs. 2 and 4, and their descriptions). Moreover, Cho et al. discloses a high frequency planar coil antenna (see, for example, fig. 6 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coil of Yamaguchi et al. modified by Holland et al. or Kim, as to have a planar shape because such configuration is known and used in the art as a suitable configuration for effectively and efficiently generating inductive coupling plasma in a plasma processing apparatus. 
With respect to claim 4, it should be noted that in the apparatus of Yamaguchi et al. modified by Holland et al. or Kim and Sasawa or Long et al. or Kim et al. or Cho et al., the holders correspondingly hold the adjacent lines in a diametrical direction of the high frequency antenna having a substantially circular outer shape, and the two holders correspondingly holding the first and second adjacent lines at different positions in the diametrical direction, and hold the first and second adjacent lines at different positions in a circumferential direction of the high frequency antenna.

Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al., JP 2003-124191 in view of Holland et al., US 6,268,700 or Kim, US 2006/0121210, as applied to claims 1 and 10-15 above, and further in view of Cho et al., KR 2008-0107758.
Yamaguchi et al., Holland et al. and Kim are applied as above but does not expressly disclose that a distance between the two holders is greater than a distance between the first and second adjacent lines in the high frequency antenna. However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the distance between the first and second adjacent lines during routine experimentation depending upon, for example, the desired plasma characteristics, and therefore such limitation would not lend patentability to the instant application absent the showing of unexpected results. Additionally, Cho et al. further discloses that a distance between two holders is greater than a distance between the first and second adjacent lines in a high frequency antenna (see, for example, fig. 6). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between the two holders in the apparatus of Yamaguchi et al. modified by Holland et al. or Kim, as claimed, because such configuration is known and used in the art for effectively and efficiently support the antenna and generate inductive plasma.

Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holland et al. (US 6,409,933) and Barnes et al. (US 2002/0041160) are cited for their teachings of support members/holders for coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



November 30, 2022